Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed August 27, 2021.

Information Disclosure Statement
The information disclosure statement filed March 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the Office action of Chinese application no. 201811570088 dated December 29, 2020 referred to therein has not been considered.  Note that the applicant has not supplied a Chinese Office action dated December 29, 2020.

Drawings
The drawing correction of March 9, 2021 has been approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuring et al. (US 2015/0376929).  Scheuring et al. discloses 
a flap assembly for a vehicle, comprising:
a linear actuator drive 10’ (fig. 4) having an actuator housing 12’ with a first housing end 26’ articulated on a component (labeled below) of a body of the vehicle, and an actuator rod 40’ extending from a second end 28’ of the actuator housing, the second end opposing the first end; 
a flap (labeled below) pivotably drivable about a pivot axis (labeled below) from a closed position to an opened position by said linear actuator drive, wherein an external end (labeled below) of the actuator rod is articulated on the flap via element 20’ at a radial spacing from said pivot axis; and 
a spring assembly releasably disposed on the actuator housing 12’ at the second end 28’ of the actuator housing 12’, the spring assembly having a compression spring 68’ with a first end 90 and a second end 88, the first end of the compression spring is supported on the actuator housing and the second end of the compression spring acts on the flap when the flap is between the closed position and an initial opening angle of the flap of less than 10 degrees from the closed position, the compression spring being pretensioned by the flap when the flap is in the closed position, 
wherein the spring assembly further includes a sleeve-shaped spring housing 14’ and a compression element 16’, the spring housing 14’ having an end region (labeled below) disposable on the actuator housing 12’, and the compression element 16’ being arranged between the compression spring 68’ and the flap and being displaceable in the spring housing 14’; and 

wherein the compression spring 68’ acts on the flap by way of the compression element 16’ (claim 3);
wherein the compression spring 68’ is a coil compression spring (claim 4);
wherein the end region of the spring housing 14’ has an annular-disk-shaped support wall (labeled below) capable of being supported on the actuator housing 12’ of the actuator drive and on which the first end 90 of the compression spring bears (claim 5);
wherein the spring housing 14’ has a guide sleeve (labeled below) which in a coaxial manner extends from the support wall away from the actuator housing 12’, and in which the compression spring 68’ is disposed (claim 6);
wherein the end region of the spring housing 14’ that faces the actuator housing 12’ is capable of being plug-fitted onto the second end of the actuator housing (claim 8);
wherein the end region of the spring housing that faces the actuator housing 12’ is capable of being fixed in one of a form-fitting and force-fitting manner to the second end of the actuator housing (claim 9);
wherein the actuator rod 40’ is displaceable relative to the first end 90 and the second end 88 of the compression spring 68’ at least because the actuator rod rotates relative to the first and second ends of the spring (claim 13);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuring et al. as applied to claims 1, 3-6, 8, 9, 13 and 14 above, and further in view of Guillez et al. (US 7393040).  Guillez et al. discloses a flap assembly comprising a compression element 16 is displaceable in a guide sleeve 22, and the guide sleeve 22 has a detent 23 that delimits a maximum stroke of the compression element 16 (claim 7);
wherein the compression element 16 includes a flange portion (not numbered, but shown in figure 2) that interacts with the detent 23 to delimit the maximum stroke of the compression element (claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Scheuring et al. with a detent assembly, as taught by Guillez et al., to ensure that the compression spring remains within the spring .


    PNG
    media_image1.png
    1593
    1122
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1328
    1140
    media_image2.png
    Greyscale




Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the detent comprising a securing ring disposed in an annular groove in an internal wall of the guide sleeve.  See claim 11.

Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634